Case 9:19-cv-81155-RAR Document 168 Entered on FLSD Docket 10/04/2019 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 9:19-cv-81155-RAR




   WAG ACQUISITION, L.L.C.,

          Plaintiff,

   v.

   WEBPOWER, INC.

          Defendant.




        JOINT MOTION FOR STAY OF PROCEEDINGS PENDING SETTLEMENT

         Plaintiff, WAG Acquisition, L.L.C., and Defendant, WebPower, Inc., jointly move for a

  stay of proceedings in this action until October 30, 2019, so that the parties may consummate the

  terms of a putative settlement. Defendant’s counsel has authorized Plaintiff’s counsel to file this

  joint motion on behalf of both parties via ECF.

         1.      Plaintiff’s opening brief and evidence supporting claim construction are due

  October 9, 2019, Defendant’s response brief and supporting evidence are due October 23, 2019,

  and Plaintiff’s reply brief (if any), is due October 30, 2019.

         2.      The parties have engaged in good faith settlement discussions which have led to

  an agreement in principle. The putative agreement, however, remains subject to preparing the

  final settlement documents by the parties.

         3.      Undersigned counsel believes that the settlement will be finalized with the action

  dismissed on or before October 30, 2019.
Case 9:19-cv-81155-RAR Document 168 Entered on FLSD Docket 10/04/2019 Page 2 of 3




         4.      Proceeding with litigation pending these efforts to finalize a settlement would

  result in an unnecessary and needless waste of the resources of the parties and the Court, and

  would be counterproductive

         5.      This joint motion is filed in good faith and not for purpose of delay.

         WHEREFORE, the parties jointly move for a stay of proceedings until October 30, 2019.


   Dated: October 4, 2019                                  Respectfully submitted,


   By: /s/ Jay B. Shapiro                                  By: : /s/ Robert C. Josefsberg
   Jay B. Shapiro                                          Robert C. Josefsberg
   Florida Bar No. 776361                                  rjosefsberg@podhurst.com
   Veronica L. de Zayas                                    Florida Bar No. 040856
   Florida Bar No. 91284                                   Podhurst Orseck, P.A.
   STEARNS WEAVER MILLER WEISSLER                          One S.E. 3rd Avenue, Suite 2300
   ALHADEF & SITTERSON, P.A.                               Miami, Florida 33131
   150 West Flagler Street, Suite 2200                     Main Tel: (305) 358-2800
   Miami, FL 33130                                         Fax: (305) 358-2382
   Tel: (305) 789-3200
   Fax: (305) 789-2664                                     Attorneys for Defendant
   jshapiro@stearnsweaver.com
   vdezayas@stearnsweaver.com

   Ronald Abramson (pro hac vice)
   Alex G. Patchen (pro hac vice)
   David G. Liston (pro hac vice)
   Ari J. Jaffess (pro hac vice)
   LISTON ABRAMSON LLP
   The Chrysler Building
   405 Lexington Ave., 46th Floor
   New York, New York 10174
   Tel: (212) 257-1630
   Fax: (917) 633-5568
   ron.abramson@listonabramson.com
   alex.patchen@listonabramson.com
   david.liston@listonabramson.com
   ari.jaffess@listonabramson.com

   Attorneys for Plaintiff



                                                       2
Case 9:19-cv-81155-RAR Document 168 Entered on FLSD Docket 10/04/2019 Page 3 of 3




                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 4, 2019, a true and correct copy of the foregoing

  was filed electronically with the Clerk of the Court using the CM/ECF system. Notice of this filing

  will be sent by operation of the Court’s electronic filing system to all parties indicated on the

  electronic filing receipts. Parties may access this filing through the Court’s system.



                                                                /s/ Veronica L. de Zayas_________
                                                                   VERONICA L. DE ZAYAS




                                                       3
